DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, US 20070123756 A1 (Kitajima) teaches a sensor module (abstract) comprising: a ring-shaped member (paragraphs [0073]-[0078]; Figures 7A-B, 8); and a semiconductor device that is provided on the ring-shaped member (12; paragraphs [0073]-[0078]; Figures 7A-B, 8), the semiconductor device comprising: a substrate that has flexibility (12 is a flexible substrate; paragraphs [0073]-[0078]; Figures 7A-B, 8); and electronic components that are mounted on the substrate (31, 32, 42; paragraphs [0073]-[0078]; Figures 7A-B, 8), wherein the substrate has component mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), wherein at least one electronic component is mounted in each of the component mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), and component non-mounting regions, wherein no electronic component is mounted in each of the component non-mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), the component mounting regions and the component non-mounting regions are provided alternately in a longitudinal direction of the substrate (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), and the component non-mounting regions are curved along an outer circumferential direction of the ring-shaped member (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8).
US 20120119377 A1 (Muramatsu) teaches the substrate to be a wiring substrate (abstract, paragraph [0008]).
However, the prior art does not teach or suggest the limitations along with the limitations of “a ring-shaped member adapted to be worn on a human finqer with a region of the ring-shaped member adapted to overlap a nail of the human finger when the ring-shaped member is worn on the human finger; and an electronic component whose area in plan view is largest among the electronic components is mounted on one of the component mounting regions which is opposed to the region of the rinq-shaped member overlappinq the nail of the human finger”.
	As such claim 1, and claims dependent thereof, are allowable.

Regarding claim 10, Kitajima teaches a semiconductor device that is provided on the ring-shaped member (12; paragraphs [0073]-[0078]; Figures 7A-B, 8), the semiconductor device comprising: a substrate that has flexibility (12 is a flexible substrate; paragraphs [0073]-[0078]; Figures 7A-B, 8); and electronic components that are mounted on the substrate (31, 32, 42; paragraphs [0073]-[0078]; Figures 7A-B, 8),
wherein the substrate has component mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), wherein at least one electronic component is mounted in each of the component mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8), and component non-mounting regions, wherein no electronic component is mounted in each of the component non-mounting regions (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8),
the component mounting regions and the component non-mounting regions are provided alternately in a longitudinal direction of the substrate (as shown; paragraphs [0073]-[0078]; Figures 7A-B, 8).
Muramatsu, a wiring substrate and semiconductor device, teaches the substrate to be a wiring substrate (abstract).
However, the prior art does not teach or suggest the limitations along with the limitations of “a wiring substrate that has flexibility, the wirinq substrate beinq rectangular shaped with two opposite surfaces with rectanqular shapes; and respectively extend an entire width of the at least one of the opposite surfaces of the wiring substrate in a width direction orthoqonal to the lonqitudinal direction, and the component non-mounting regions are bendable along an axis parallel to the width direction, and the component mounting regions are substantially unbendable along the axis parallel to the width direction, so that the semiconductor device is capable of curvinq by bendinq the component non-mountinq reqions alonq the axis parallel to the width direction”.
As such claim 10, and claims dependent thereof, are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792